DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 03/21/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objection and the claim objection has been withdrawn.
Applicant's arguments filed 03/21/2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues on page 7 of the arguments that the portion of the valve stem that is equated to the claimed flange is angled, and therefore “cannot contact any portion of the back end portion 28, much less rest over any portion of the back end portion”. However, “resting over” does not require direct contact. As set forth in the rejection below, the flange of Miller does rest over the contact surface, since the contact surface is a three-dimensional object. When the device is viewed at a certain angle, the flange of Miller does rest over the contact surface, despite the foot 48 resting between the contact surface and the flange.
Applicant did not specifically argue the dependent claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 03/21/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2003/0141477).
Regarding Claim 1, Miller discloses a connection assembly or valve (10, Fig. 3) configured to deliver a medical liquid to a container (¶ [0001]; the valve can be used to transmit fluid into a container) comprising:
	a connecting member or rear portion (28, Fig. 3) configured to be connected to the container (¶ [0029]; the rear portion with open end 24 is capable of being in communication with a fluid line or with any container that connects with a luer connection or has a luer connection tube), the connecting member (28, Fig. 3) defining 
	an attachment member or front portion (26, Fig. 3) defining a lumen or bore (14, Fig. 3), a first end (end with opening 20, Fig. 3) configured to be connected to a delivery device or instrument (22, Fig. 4), and a second end (top of 26, at the weld joint 30, Fig. 3) connected to the connecting member (28, Fig. 3); and
	a sealing element or valve stem (32, Figs. 3 and 5) disposed between the connecting member (28, Fig. 3) and the attachment member (26, Fig. 3), the sealing element (32, Figs. 3 and 5) comprising:
		a sealing head or end (46, Fig. 5);
		a flange defining an outer perimeter that rests over the contact surface (see Images 1 and 2; at least a portion of the flange is resting over the contact surface when the device is viewed with end 20 as the top);
		and a foot portion or flat end (48, Fig. 5) extending axially (the flat end extends axially (in the x-direction of the image) from the flange (see Image 1), the foot portion (48, Fig. 5) being within the recess (see Image 2) of the connecting member (28, Fig. 3);
	wherein the sealing head (46, Fig. 5) is configured to seal the lumen (14, Fig. 3) of the attachment member (¶ [0036, 0037, 0041]).

    PNG
    media_image1.png
    399
    332
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 5 of Miller

    PNG
    media_image2.png
    292
    443
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 3 of Miller
Regarding Claim 2, Miller discloses the sealing element (32, Figs. 3 and 5) further comprises a shoulder portion (62, Fig. 5) configured to engage the attachment member (26, Fig. 3; ¶ [0038]).
Claim 3, Miller discloses the sealing element (32, Figs. 3 and 5) further comprises a cylindrical section (40, Fig. 5) between the sealing head (46, Fig. 5) and the shoulder portion (62, Fig. 5).
Regarding Claim 4, Miller discloses the sealing element (32, Figs. 3 and 5) further comprises a cylindrical section (see Image 1) between the shoulder portion (62, Fig. 5) and the flange (see Image 1).
Regarding Claim 6, Miller discloses an upper surface of the flange (see Image 1) is at least partially exposed (as seen in Fig. 5, the foot portion tapers away from the flange, resulting in that corner portion of the flange being exposed).
Regarding Claim 7, Miller discloses the sealing element (32, Figs. 3 and 4) is spaced radially (neutral space 74 allows for this radial spacing, Figs. 3 and 4) from the attachment member (26, Figs. 3 and 4) to allow radial deformation (deformation visible in Fig. 4) of the sealing element (32, Figs. 3 and 4).
Regarding Claim 8, Miller discloses the sealing head (32, Figs. 3 and 4) is disposed in an opening (20, Figs. 3 and 4) of the attachment member (26, Figs. 3 and 4).
Regarding Claim 9, Miller discloses the sealing head (32, Figs. 4 and 6) comprises a slot or slit (52, Figs. 4 and 6) configured to be opened with engagement of the delivery device (22, Fig. 4), such that the liquid can be delivered into the container (¶ [0037]).
Regarding Claim 10, Miller discloses the sealing element (32, Fig. 5) extends axially from a bottom end (top of Fig. 5) to a top end (bottom of Fig. 5) opposite the 
Regarding Claim 12, Miller discloses the flange (see Image 1) extends radially outward from the foot portion (48, Fig. 5) such that an outer diameter of the flange is larger than an outer diameter of the foot portion (as seen in Image 1).
Regarding Claim 13, Miller discloses, in an additional interpretation of the reference, the shoulder portion (62, Fig. 5) extends radially outward from the cylindrical section (see Image 1) such that an outer diameter of the shoulder portion (62, Fig. 5) is larger than an outer diameter of the cylindrical section (see Image 1; the average diameter of the cylindrical section is smaller than the diameter of the shoulder portion).
Regarding Claim 14, Miller discloses the cylindrical section (see Image 1) is configured to deform to create a flow path through the sealing element (32, Fig. 3; as seen in Figs. 3 and 4, the cylindrical section is deformed to create a flow path).
Regarding Claim 15, Miller discloses the cylindrical section (see Image 1) has a recess on its outer side (notch 58, Fig. 5).
Regarding Claim 16, Miller discloses the sealing element (32, Figs. 3 and 5) is formed as a single piece (¶ [0032], Fig. 5).
Regarding Claim 17, Miller discloses the sealing element (32, Figs. 3 and 5) is disposed entirely within the lumen (14, Fig. 3) of the attachment member (26, Fig. 3).
Regarding Claim 18, Miller discloses the sealing head (46, Fig. 5) has an outer surface that is substantially flat or convex (as seen in Fig. 5).
Regarding Claim 20, Miller discloses the connecting member (28, Fig. 3) comprises a first end (end with marked contact surface, Image 2) configured to be 
Regarding Claim 21, Miller discloses the contact surface (see Image 2) is flat (there are no curves on the contact surface).
Regarding Claim 22, Miller discloses the contact surface (see Image 2) and a bottom surface of the recess are parallel to one another (see Image 2; the top surface of the contact surface and a bottom surface of the recess are directly adjacent to one another as the recess is formed into the contact surface).
Regarding Claim 23, Miller discloses the connection assembly (10, Fig. 3) defines a central axis extending from the connecting member (28, Fig. 3) to the attachment member (26, Fig. 3), and wherein the contact surface is perpendicular to the central axis (the central lateral axis runs between the connection and attachment members, and since the contact surface has a thickness, a portion of the contact surface is perpendicular to the central lateral axis).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781